Name: Commission Regulation (EEC) No 3725/90 of 20 December 1990 fixing the sluice-gate prices and levies for eggs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 358/7321 . 12. 90 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3725/90 of 20 December 1990 fixing the sluice-gate prices and levies for eggs THE COMMISSION OF THE EUROPEAN COMMUNITIES, preceding quarter ; whereas, by Regulation (EEC) No 2773/75, the minimum was set at 3 % ; Having regard to the Treaty establishing the European Economic Community, Whereas the price of the quantity of feed grain required varies by more than 3 % from that used for the preceding quarter ; whereas this variation must accordingly be taken into account in fixing sluice-gate prices for the period 1 January to 31 March 1991 ; Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs (1), as last amended by Regulation (EEC) No 1235/89 (2), and in particular Articles 3 and 7 ( 1 ) thereof, Whereas, when the levies applicable from 1 October, 1 January and 1 April are being fixed, world market prices for feed grain are to be taken into account only if at the same time a new sluice-gate price is fixed ; Whereas sluice-gate prices and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2771 /75 must be fixed quarterly in advance in accordance with the methods of calculation laid down in Council Regulation (EEC) No 2773/75 of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for eggs (3), as last amended by Regulation (EEC) No 4155/87 (4); Whereas, since a new sluice-gate price has been fixed, changes in world market prices for feed grain must be taken into account in fixing the levies ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, Whereas, since sluice-gate prices and levies for eggs were, by Commission Regulation (EEC) No 2824/90 (*), last fixed for the period 1 October to 31 December 1990, they must be fixed anew for the period 1 January to 31 March 1991 ; whereas such prices and levies should in principle be calculated by reference to feed-grain prices for the period 1 July to 30 November 1990 ; HAS ADOPTED THIS REGULATION Article 1 The levies provided for in Article 3 of Regulation (EEC) No 2771 /75, in respect of the products specified in Article 1 ( 1 ) thereof and the sluice-gate prices provided for in Article 7 thereof, in respect of the like products, shall be as set out in the Annex hereto. Whereas, when the sluice-gate prices April to 31 August October, 1 January and 1 April are being fixed, changes in world market prices for feed grain are to be taken into account only if the price of the quantity of feed grain required varies by at least a specified minimum in rela ­ tion to that used to calculate the sluice-gate price for the (') OJ No L 282, 1 . 11 . 1975, p. 49. 0 OJ No L 128, 11 . 5. 1989, p. 29. (3) OJ No L 282, 1 . 11 . 1975, p. 64. Article 2 This Regulation shall enter into force on 1 January 1991 . (4) OJ No L 392, 31 . 12. 1987, p. 29. 0 OJ No L 268, 29. 9 . 1990, p. 65. No L 358/74 Official Journal of the European Communities 21 . 12. 90 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1990 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX to the Commission Regulation of 20 December 1990 fixing the sluice-gate prices and levies for eggs CN code Sluice-gate price Levy ECU/100 units ECU/100 units 0407 00 11 51,32 13,79 0407 00 19 10,86 4,25 l ECU/100 kg ECU/ 100 kg 0407 00 30 82,41 36,58 0408 11 10 401,23 171,19 0408 19 11 181,53 74,62 0408 19 19 193,42 79,74 0408 91 10 336,77 165,34 0408 99 10 89,26 42,43